[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                      MARCH 6, 2008
                                                   THOMAS K. KAHN
                             No. 07-14375
                                                        CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 07-00195-CV-OC-10-GRJ

YOLONDA DEYVONNE BURT,

                                                     Plaintiff-Appellant,

                                  versus
STAN YATES, Former Warden,
WARDEN, FCC Coleman – US PROBATION OFFICE I,
Tracy W. Johns,
R. VICKERS, Correctional Officer,
FNU GRANT, Lieutenant,
FNU BURKE, Correctional Officer, et al.,
                                           Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (March 6, 2008)

Before CARNES, BARKETT, and HILL, Circuit Judges.
PER CURIAM:

       Plaintiff’s complaint was dismissed sua sponte by the district court for

failure to pay the partial initial filing fee. There is nothing in the record to indicate

that the district court took any steps to ascertain whether the failure to pay was

within the prisoner’s control, as required by Wilson v. Sargent, 313 F.3d 1315,

1321 (11 th Cir. 2002). Nor is there anything in the record to indicate that the

plaintiff was aware of the local rule of procedure, M.D. Fla. Local Rule of

Procedure 1.03(e), upon which the district court relied in dismissing plaintiff’s

complaint, as required by Czetli v. Secretary, 212 Fed. Appx. 879, 881 (11 th Cir.

2006). Inasmuch as both Wilson and Czetli clearly establish that such steps must

be taken before the district court may sua sponte dismiss an indigent prisoner’s pro

se complaint, it was an abuse of discretion for the district court to have dismissed

the complaint. Wilson, 313 F.3d at 1320. Accordingly, we vacate the dismissal

and remand the case for further proceedings.1

       VACATED AND REMANDED.




       1
         As a factual matter, it appears that the Bureau of Prisons (BOP) is to blame for the
failure to timely pay the filing fees, as the required amounts were deducted from plaintiff’s
prison account within the time required by the court, but the BOP failed to transmit the funds to
the Clerk of the district court in a timely manner.

                                                2